Exhibit 21 Operating Subsidiaries of Ableauctions.com, Inc. Unlimited Closeouts Inc. Ojai, California 0716590 B.C. Ltd. Coquitlam, British Columbia Jarvis Industries Ltd. Coquitlam, British Columbia Icollector.com Technologies, Ltd. Coquitlam, British Columbia Rapidfusion Technologies Inc. Coquitlam, British Columbia Gruv Development Corporation Coquitlam, British Columbia Axion Investment Corporation Coquitlam, British Columbia Gruv Holdings Corporation Coquitlam, British Columbia 1963 Lougheed Holdings Ltd. Coquitlam, British Columbia AAC Holdings Ltd. Coquitlam, British Columbia
